WELCH, Justice.
This is an appeal from a judgment on a supersedeas bond growing out of the case of DeBose v. Barker, 204 Okl. 607, 232 P.2d 925.
 A motion to dismiss has been filed •for the reason that the appeal is without merit .and taken for delay only. The motion must be sustained. There was no meritorious defense presented in the trial court and no meritorious defense is suggested in the response to the motion to dismiss. In Debose v. Barker, Okl., 250 P.2d 852, we stated:
“Where, from a cursory examination of the record, the allegations made in the motion to dismiss and the response thereto it appears that the appeal is without merit, a motion to dismiss will be sustained.”
Appeal dismissed.
CORN, DAVISON, O’NEAL, WILLIAMS and BLACKBIRD, JJ., concur.